Pannbll, Judge.
The fact that the principal in a bail bond, given for appearance in the courts of this State for trial of an offense committed in this State, was unable to appear because he was confined in jail in another State for a violation of the laws of that other State, is not a defense to a scire facias issued against the principal and his surety under Code Ann. § 27-906, pursuant to a forfeiture of the bond. Accordingly, the trial court did not err in overruling the motion of the surety to be relieved of the forfeiture for such reasons. While ordinarily, if an act of the State prevents the appearance of the principal for trial, the surety is relieved of the liability under the bond, (Alford v. Irwin, 34 Ga. 25; McClus*338key v. Brock, 34 Ga. 206; Smith v. Kitchens, 51 Ga. 158, 21 AR 232; Buffington v. Smith, 58 Ga. 341), such rule does not apply as to an arrest and detention by another State. Taylor v. Taintor, 16 Wall (U. S.) 366 (21 LE 287), affirming 36 Conn. 242 (4 AR 58). See Anno. 4 ALR2d 440; Anno. 26 ALR 412. The fact that the State seeking forfeiture of bail against the surety may exercise the power of extradition does not alter the rule. Whether or not the rule contended for would apply where the principal was detained by the sister State for a crime committed, or sentence pronounced, prior to the time of giving bond in this State, is not a question raised by the record.
Decided March 11, 1965.
Dan Copland, for plaintiff in error.
W. B. Skipworth, Jr., Solicitor General, contra.

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.